Deemer, J.—
Plaintiff claims tbat it delivered some of tbe property in controversy to defendant Catbels, to be sold on commission with tbe agreement tbat the title should remain in it until settled for in cash; and tbat tbe remainder of tbe property was sent to Catbels for storage, and not for sale. Defendant Banker is tbe assignee of Catbels, and be *25and his assignor deny the plaintiff’s claim, and further plead .that Oathels purchased the property from the plaintiff.
2 The sole question in the ■ case is, was the contract between plaintiff and Oathels a sale or a bailment? An-agent of the plaintiff company took orders for buggies-from defendant Cathels, and forwarded to his’ company orders signed by him, or by Oathels, the material parts of which are as follows: “Henney Buggy Co.: Please ship* at once, or as soon after as possible, the following described vehicles, terms 6- note or acceptance, 5 per cent: discount for cash in 30 days from date of invoice. This order is taken subject to the approval of the Henney Buggy Co., and, if approved, is not subject to countermand, nor will any other agreements, conditions, or stipulations verbal or otherwise, except those mentioned in this contract,' be recognized. The title to the goods for which this order is given is to remain in the Plenney Buggy Co*, until the same, and all proceeds of the same, are settled for in cash. After goods are delivered to* railroad company, and bill of lading receipted, the responsibility of the Henney Buggy Co. ceases. All goods subject to re-weighing by railroad company. All freight overcharges to be adjusted by consignee, with, assistance of Henney Buggy Co*., if desired. [Signed] J. S. Cathels. H.” Whether or not. any of the goods in controversy were sold under such orders is a matter in dispute. If they were, it is clear that such orders did not make defendant Cathels an agent for the sale of the goods so ordered. But there was evidence from which the court may have found that Oathels purchased the goods, and was at all times treated as the debtor of plaintiff, rather than as its agent; and, as the finding of the court has the force and effect of the verdict of a jury, we cannot interfere.
. Plaintiff does not claim that there was a conditional sale; hence we need not consider the effect of the provision reserving title. It is argued that some of the goods were *26sent to Cathels for storage, and. that he never obtained, title thereto. That he did not order them is conceded, but, the trial court ivas justified in finding that, after Cathelsreceived the goods, an arrangement was made whereby they became his property. It appears that he accepted the terms offered by the agent, and paid the freight thereon, amounting to some thirty-five or forty dollars. The legal propositions are all ruled by Plow Co. v. Clark, 102 Iowa, 31, and need not be further elaborated. The judgment has support in the evidence and is affirmed.
Granger, J., not sitting.